Citation Nr: 0302369	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February to August 1960, 
and from October 1961 to October 1966.  He served in Vietnam 
from January to September 1966.

This appeal arises from an August 1998 rating action that 
denied service connection for PTSD.  A Notice of Disagreement 
(NOD) was received in October 1998, and a Statement of the 
Case (SOC) was issued subsequently that month.  A Substantive 
Appeal was received in January 1999.

In December 1999, the Board of Veterans Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development.  A Supplemental SOC 
(SSOC), reflecting the continued denial of the claim, was 
issued in March 2000.  

In June 2000, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  A SSOC, reflecting the continued denial of the 
claim, was issued in October 2002.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.	The preponderance of the competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.       §§ 1110, 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

In the August 1998 rating action, the October 1998 SOC, the 
December 1999 and June 2000 Board Remands, the March 2000 and 
October 2002 SSOCs, and the April and July 1998, December 
1999, February 2000, and March, May, and September 2001 
letters from the RO, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO and the Board variously and 
specifically informed the veteran of the VCAA and the 
implementing VA regulations; what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence the VA still needed from the veteran; 
what evidence the VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from the VA in connection with his appeal; 
and that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave the VA enough information about such 
records so that the VA could request them from the person or 
agency that had them.  This various correspondence also 
notified the veteran that the VA needed him to furnish the 
name and address of any medical provider, the time frame 
covered by the records, and the condition for which he was 
treated, and that the VA would request such records on his 
behalf if he signed a release authorizing the VA to request 
them.  The veteran has been variously notified by the RO that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted the VA to 
try to obtain for him; where to send additional evidence 
concerning his appeal; and where he could request assistance 
if needed.  Accordingly, the Board finds that the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished to the extent possible.  The RO, both on its own 
initiative and pursuant to the Board Remands, has made 
commendable, thorough efforts to assist the veteran in 
attempting to obtain evidence necessary to substantiate his 
claim.  Numerous VA medical records of psychiatric treatment 
and evaluation of the veteran have been obtained by the RO 
and associated with the claims file.  In May 1998 and 
November 2001, the veteran was afforded VA psychiatric 
examinations in connection with his claim. The veteran failed 
to respond to December 1999, February 2000, and March, May, 
and September 2001 RO solicitations for more evidence that 
would help substantiate his claim.  In his sole February 2000 
response, the veteran indicated that he could provide no more 
specific or additional information beyond that which he 
furnished in his October 1998 NOD.  In response to the RO's 
request for information to help determine the veteran's 
alleged inservice stressor associated with claimed PTSD, the 
U.S. Armed Services Center for Research of Unit Records 
responded in March 2001 that the information provided by the 
veteran was insufficient to allow for effective research.  In 
response to the RO's request for records verifying alleged 
rocket and mortar attacks against the veteran's unit in 
Vietnam, the National Archives and Records Administration 
responded in March 2002 that a search could not be conducted 
based on the nonspecific information furnished by the 
veteran.  Following a search for additional service medical 
records of the veteran, the National Personnel Records Center 
responded in July 2002 that no additional records were 
available.  Significantly, the veteran has not identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim for service connection 
for PTSD, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



I.  Background

The service medical records for both periods of active 
service are completely negative for findings or diagnoses of 
PTSD.  The veteran was psychiatrically normal on separation 
examination of October 1966.

Post service, VA medical records of March 1998 noted PTSD as 
a clinical syndrome, and the veteran participated in an 
outpatient PTSD program at a VA medical facility in March and 
April.

On May 1998 VA psychiatric examination, the assessment was a 
mild form of chronic PTSD.

Numerous subsequent VA medical records developed from 1998 to 
2002 show regular outpatient psychiatric treatment and 
evaluation of the veteran for disorders variously assessed as 
chronic PTSD, recurrent major depression, an adjustment 
disorder with depressed mood, rule-out dysthymia, and a 
generalized anxiety disorder.  

In November 2001, a comprehensive VA psychiatric examination 
was conducted to determine if the veteran suffered from PTSD 
as a result of claimed combat experiences in Vietnam.  The 
examiner noted that the veteran had been denied service 
connection for PTSD in the past because his claimed inservice 
stressors could not be verified, and that those stressors 
remained unverified inasmuch as the veteran had not furnished 
specific information that would permit the military 
authorities to verify them.  The examiner reviewed the 
veteran's own report of his military history and claimed 
combat stressors, his psychiatric complaints and symptoms, 
and his past psychiatric, medical, employment, and social 
history.  Following mental status examination and a review of 
all available medical records, including in the claims file, 
the examiner concluded that, within a reasonable degree of 
scientific/professional certainty, the veteran's psychiatric 
diagnosis was a chronic dysthymic disorder.  He opined that 
there was insufficient evidence to justify a diagnosis of 
PTSD with respect to the symptom pattern presented, and was 
at a loss to explain how a diagnosis of PTSD could have been 
previously made, in view of the fact that the multiplicity of 
symptoms the veteran presented were either not related to 
PTSD at all, or were questionable. 

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as a result of having been subjected to rocket and 
mortar attacks in service in Vietnam.  However, the Board 
finds that the first element required to establish service 
connection for PTSD has not been met, inasmuch as the 
preponderance of the competent and probative medical evidence 
of record establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

The numerous VA medical records developed from 1998 to 2002 
showing regular outpatient psychiatric treatment and 
evaluation of the veteran for variously-assessed disorders 
include some references to PTSD.  However, such records do 
not reflect any comprehensive assessment of the veteran's 
symptoms and clinical manifestations in connection with the 
DSM-IV criteria to support a diagnosis of PTSD.  The Board 
find that the references to "PTSD" in the veteran's 
treatment records do not, without more, establish that the 
diagnostic criteria are met.  Indeed, the Board finds that 
such references are outweighed by competent and probative 
evidence indicating that the veteran does not, in fact, 
suffer from PTSD-specifically, the opinion of the VA 
psychiatrist who examined the veteran in November 2001.  The 
Board accords great probative value to the VA psychiatrist's 
November 2001comprehensive examination report, which was 
specifically obtained for the purpose of resolving the 
question of whether the veteran, in fact, suffers from PTSD.  
That physician's conclusion clearly was based on a review of 
the extensive record including the veteran's specific 
contentions, his service records, the numerous post-service 
medical records, and a current examination of the veteran.  
As such, the Board finds that such evidence is the more 
persuasive on the question of diagnosis, and, hence, 
dispositive of the issue on appeal.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the veteran does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element necessary to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f) 
simply is not necessary.  The claim on appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

